Citation Nr: 1028339	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-25 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for left heel disability, and if 
so, whether service connection is warranted.  

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to service connection for left lower extremity 
disability (to include left knee).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2008, a statement of the case 
was issued in May 2009, and a substantive appeal was received in 
May 2009.

The Veteran presented testimony at a Board hearing in October 
2009, and a transcript of the hearing is associated with his 
claims folder.  

The issue of service connection for left heel disability on its 
merits and the issues of service connection for lumbar spine 
disability and left lower extremity disability are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied service connection for left heel disability 
in May 2007.  

2.  Since that decision, evidence relating to an unestablished 
fact necessary to substantiate the claim and raising a reasonable 
possibility of substantiating the claim has been received.  


CONCLUSIONS OF LAW

1.  The May 2007 Board decision denying service connection for 
left heel disability is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2009).

2.  The criteria to reopen the claim for service connection for 
left heel disability based on new and material evidence are met.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a 2004 rating decision, the RO denied service connection for a 
left heel disorder.  The Veteran appealed this decision to the 
Board.  In May 2007, the Board denied the claim, finding that the 
Veteran did not have a currently diagnosed left heel disorder.  
The May 2007 Board decision is final.  38 U.S.C.A. § 7104 (West 
2002).  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 
provides that new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Although the RO may have determined that new and material 
evidence was received to reopen the claim, the Board is not bound 
by that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

As noted above, the Board denied the left heel appeal in May 2007 
on the basis that there was no diagnosis of current disability.  
Medical records since that time show treatment for left heel 
complaints.  There is also some indication of neuropathy with a 
question as to whether it is related to heel injury or 
generalized peripheral neuropathy.  The Board views these medical 
records as collectively sufficient to show current left heel 
disability.  The evidence is therefore new and material because 
it pertains to a previously unestablished fact and raises a 
reasonable possibility of substantiating the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  The left heel disability claim is 
reopened. 


ORDER

The claim for service connection for left heel disability is 
reopened.  To this extent only, the appeal is granted, subject to 
the directions set forth in the following remand section of this 
decision.  


REMAND

The Veteran's service treatment records are unavailable, 
apparently due to the 1973 National Personnel Records Center 
(NPRC) fire.  He has asserted that he sliced off about 1/8 of an 
inch of his left heel tissue in service at MacDill Air Force 
Base, when he had an accident negotiating stairs, and that his 
heel was repaired but that the heel flap did not take and so they 
removed it.  He claims that he has left heel neuropathy as a 
result of this injury, and that he also has left lower extremity 
neuropathy or disability and lumbar spine disability as secondary 
to it.  He also claims that at the time of the in-service injury, 
he jarred his left knee.  

In view of the reopening of the left heel claim, the Board 
believes that additional development, to include VA examination, 
is necessary to fully assist the Veteran.  

Additionally, in view of the testimony regarding medical records 
having been furnished to a prior representative, The American 
Legion, it would seem appropriate to attempt to obtain any such 
additional evidence from that organization.

The Board also notes that the Veteran has not been provided with 
secondary service connection notice under VCAA.  Since the case 
is being returned for reasons set forth above, it is appropriate 
to direct action to ensure full VCAA notice. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
with proper VCAA notice regarding the 
evidence necessary to substantiate his 
secondary service-connection claims 
involving lumbar spine disability and 
left lower extremity disability (to 
include the left knee).

2.  The RO should contact office of The 
American Legion located at the RO and 
request that a search be made for any 
records which the Veteran may have 
submitted to that organization when they 
were serving as his representative.   

3.  The RO should then schedule the 
Veteran for a VA examination for left 
heel disability, left lower extremity 
disability (to include left knee), and 
lumbar spine disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  

The examiner should clearly report the 
nature of and diagnosis for any current 
left heel disability, left lower extremity 
disability (to include left knee), and 
lumbar spine disability. 

     a)  with regard to the left heel, the 
examiner should comment on whether there 
is evidence that a portion of the heel was 
sliced off or surgically removed/repaired.  

     b)  with regard to any current left 
lower extremity disability (to include 
left knee) and any current lumbar spine 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that these disorders are 
proximately due to or caused by, or have 
been aggravated by, the left heel 
disorder.  A rationale should be furnished 
for all opinions.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


